United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2152
                        ___________________________

                                 Clarence McCann

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                            New World Pasta Company

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: November 23, 2012
                              Filed: April 8, 2013
                                 [Unpublished]
                                 ____________

Before WOLLMAN, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

     Clarence McCann appeals the district court’s1 orders granting summary
judgment to New World Pasta Company and denying McCann appointment of

      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.
counsel. New World Pasta Company moves to strike certain new evidence that
McCann has submitted on appeal, and we grant the motion. Having carefully
reviewed the record that was before the district court, see Estate of Morgan v. Cook,
686 F.3d 494, 496 (8th Cir. 2012) (de novo review), we conclude that summary
judgment was properly granted for the reasons explained in the court’s thorough
memorandum and order. We also conclude that the district court did not abuse its
discretion in denying appointment of counsel. See Phillips v. Jasper Cnty. Jail, 437
F.3d 791, 794 (8th Cir. 2006). Accordingly, we affirm the district court’s judgment.
See 8th Cir. R. 47B.
                       ______________________________




                                        -2-